Reversed and Remanded and Majority and Dissenting Opinions filed August 9,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00483-CV
                              NO. 14-17-00540-CV

     SOUTHERN GREEN BUILDERS, LP AND SAM SEIDEL, Appellants
                                        V.

                         JAIME CLEVELAND, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-13499

                            DISSENTING OPINION

      Because I believe that the arbitration clause is not mandatory, I respectfully
dissent.

1.    The Negotiations

      Southern Green sent Cleveland a form boilerplate construction contract.
Cleveland modified Southern Green’s boilerplate contract by removing nearly the
entirety of the mandatory arbitration clause and changing the words “shall be
submitted to binding arbitration” to “may be submitted to binding arbitration.” He
also added the language that both parties “shall have the right to seek other legal
remedies as they see fit and the law allows.”

      This is what Cleveland did to the arbitration clause—he struck through most
of the provision and added the underlined words:

              (c) Mediation-Binding Arbitration/Waiver of Jury Trial. The
      Owner and Builder agree that all controversies, claims (and any related
      settlements), or matters in question arising out of or relating to (i) this
      Contract, (ii) any breach or termination of this Contract, (iii) the
      construction of the Home and/or its repairs, (iv) any acts or omissions
      by the Builder (and its officers, directors or agents), and/or (v) any
      actual or purported representations or warranties, express or implied,
      relating to the Property and/or the Home (herein referred to collectively
      as a “Dispute”) shall may be submitted to binding arbitration, but both
      parties shall also have the right to seek other legal remedies as they see
      fit and the law allows. The Parties will attempt to resolve any Dispute
      through informal discussions and the dispute may be submitted to non-
      binding mediation under the Contraction Industry Mediation Rules of
      the American Arbitration Association (“AAA”). In the event that one
      or both parties do not desire to mediate, or the Dispute it not resolved
      by direct discussions and/or mediation, the Dispute shall be submitted
      to the AAA for binding arbitration in accordance with the Construction
      Industry Arbitration Rules of the AAA. The Parties will share equally
      all filing fees and administrative costs of the arbitration, however, any
      Award rendered may equitably reallocate those costs. The arbitration
      shall be governed by Texas law and the U.S. Arbitration Act, 9 U.S.C.
      1-16, to the exclusion of any provisions of state law that are inconsistent
      with the application of the Federal Act.
             In rendering the Award, the arbitrator shall state the reasons
      therefor, including any computations of actual damages or offsets, if
      applicable. The Parties agree to abide by and fully perform in
      accordance with any Award rendered by the arbitration. If the non-
      prevailing Party fails to comply with all aspects of the Award within
      thirty (30) days following issuance of the Award, then the prevailing
      Party shall be entitled to seek enforcement of the Award in any court of
                                          2
      competent jurisdiction. If such enforcement becomes necessary, the
      prevailing Party in such proceeding shall recover its necessary and
      reasonable attorney’s fees, in addition to any other relief to which that
      Party is entitled.

      Southern Green agreed to the changes.

2.    Under Texas Supreme Court case law, we can consider deletions.

      In Houston Exploration Co. v Wellington Underwriting Agencies, LTD, 352
S.W.3d 462 (Tex. 2011), the Supreme Court considered the deletion of certain
paragraphs from a form contract to determine the intent of the parties. The court
noted that it had twice before considered deletions from a form contract in
determining the meaning of a contract. Id. at 470–71 (citing Gibson v. Turner, 294
S.W.2d 781 (Tex. 1956) and Houston Pipe Line Co. v. Dwyer, 374 S.W.2d 662 (Tex.
1964)).

      And the Supreme Court has also considered deletions from a form contract in
determining the scope of an arbitration contract. See G.T. Leach Builders, LLC v.
Sapphire V.P., LP, 458 S.W.3d 502, 526 (Tex. 2015). This rule of construction is
not limited to where a party contends a contract is ambiguous. Id.

3.    Generally, “may” is permissive, and “shall” is mandatory.

      Under both the ordinary meaning of words and case law, may is permissive
while shall is mandatory. See New Oxford American Dictionary 1082, 1604 (Angus
Stevenson & Christine Lindberg eds., 3d ed. 2010) (defining “may” as “expressing
permission” and “shall” as “expressing an instruction or command”); Dallas Cnty.
Cmty. Coll. Dist. v. Bolton, 185 S.W.3d 868, 873–74 (Tex. 2005) (“may” grants
permission to); Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001)
(“shall” is mandatory, creating a duty or obligation). This is also true under the Code



                                          3
Construction Act—“may” creates discretionary authority or grants permission or a
power while “shall” imposes a duty. See Tex. Gov’t Code 311.016.

4.    Contracts should not be interpreted to render a part of the contract
meaningless.

      Courts are to examine and consider the entire writing to harmonize and give
effect to all of the provisions of a contract so that “none will be rendered
meaningless.” See Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983); see also FPL
Energy, LLC v. TXU Portfolio Mgmt. Co., 426 S.W.3d 59, 69 (Tex. 2014)
(interpreting a contract, as a matter of law, to avoid rendering a provision of the
contract meaningless).

5.    Using these rules, the agreement does not mandate arbitration.

      The deletion of the mandatory arbitration provision from a form contract
indicates the intent of the parties to not make arbitration mandatory. The agreement
provides that the parties may arbitrate and also provides that the parties shall have
the right to seek other legal remedies as they see fit. Construing the contract to
require mandatory arbitration would make the remainder of the sentence
meaningless—what other legal remedies could the sentence refer to if arbitration
was mandatory? The arbitration provision is not mandatory.

6.    Neither U.S. Home Corp. nor Feldman/Matz compels a different result.

      In In re U.S. Home Corp., 236 S.W.3d 761 (Tex. 2007) (orig. proceeding) (per
curiam), the Supreme Court construed two contracts in connection with the sale of a
home. The sales contract stated that any claim “shall be determined by mediation or
by binding arbitration.” The warranty book said that either party “may request”
arbitration. The court concluded this did not render the contracts ambiguous. “While
the warranty’s clause allowed either party to request arbitration, nothing in it

                                         4
suggests that arbitration was optional if either did . . . .” Id. at 765. By contrast, the
clause in this case does suggest that arbitration was optional for two reasons as noted
above—the deletion of the mandatory language and the addition of a provision that
the parties shall have the right to seek other legal remedies.

      Similarly, the contract language in Feldman/Matz is quite different from the
contract language in this case. See Feldman/Matz Interests, L.L.P. v. Settlement
Capital Corp., 140 S.W.3d 879, 888 (Tex. App.—Houston [14th Dist.] 2004, no
pet.). The contract provided in pertinent part:

      With respect to any and all other disputes or claims between us
      whatsoever related to or arising out of our services, we agree that either
      of us may submit the same to a nationally recognized, neutral,
      arbitration association (eg., AAA, JAMS, etc.) for final, binding and
      nonappealable resolution pursuant to its single arbitrator, expedited
      arbitration rules. . . If the first arbitration organization which receives a
      written demand for arbitration of the dispute from either of us does not
      complete the arbitration to finality within four months of the written
      demand, either party then may file a written demand for arbitration of
      the dispute with another nationally recognized, neutral, arbitration
      association, with the prior arbitration association then being
      immediately divested of jurisdiction, subject to a decision being
      rendered by the replacement arbitration association within four months
      of the written demand being filed with the replacement arbitration
      association. The decision of the arbitrators shall be final in all respects
      and shall be non-appealable. Any person may have a court of competent
      jurisdiction enter into its record the findings of such arbitrators for all
      purposes including for the enforcement of such award.

      This contract language evidences an intent that “may submit” is
mandatory, because it did not provide for any opt out of the arbitration, nor
did it provide that the parties shall retain other legal remedies. In fact, it
specifically references a request for arbitration by only one party (demand
from either of us). Under this agreement, arbitration was the only remedy.


                                            5
      “May” does not take on a special meaning in an arbitration contract. As
always, the entire contract must reviewed to see if it is mandatory or
permissive. See G.T. Leach Builders, 458 S.W.3d at 525 (concluding that a
joinder provision in an arbitration contract that used the word “may” was
permissive rather than mandatory).

7.    Conclusion

      The arbitration requirement in this contract is permissive, not
mandatory. The trial court correctly denied the motion to compel arbitration.
Because the majority holds otherwise, I respectfully dissent.




                                       /s/       Tracy Christopher
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Jewell. (Donovan, J.,
majority).




                                             6